Case 3:18-cr-03469-GPC Document 16-1 Filed 11/14/18 PageID.46 Page 1 of 2



 1 Jason T. Conforti (Cal. Bar No. 265627)
   LAW OFFICE OF JASON T. CONFORTI
 2 550 West “C” Street, Suite 790
   San Diego, California 92101
 3 Telephone: (619) 274-8036
   Fax:        (619) 231-2002
 4 Email:      Jason@conforti-turner.com
 5   Attorney for Defendant:
     Vincent Tarney
 6
 7
 8
                                                                     United States District Court
 9
                                                                  Southern District of California
10
                                                                        (Hon. Gonzalo P. Curriel)
11
12
13 United States of America,                                                                          )     Case No. 18 CR 3469-GPC
               Plaintiff,                                                                             )
14                                                                                                    )
                                                                                                      )     Declaration of Jason T. Conforti In
15                 v.                                                                                 )     Support of Joint Motion to Modify
                                                                                                      )     Conditions of Pre-Trial Release
16   Vincent Tarney,                                                                                  )
                                                                                                      )
17                                                                                                    )
                                  Defendant.                                                          )
18
19
20   I, the undersigned, declare as follows:
21                 1. My name is Jason T. Conforti, and I am the attorney of record for Vincent
22   Tarney, the Defendant in the above-captioned matter. I am an attorney duly licensed
23   to practice law in the State of California and am admitted to practice before the
24   United States District Court for the Southern District of California.
25                 2. Mr. Tarney has been released on bond and is currently residing within the
26   District of New Jersey. He has remained in perfect compliance with all of his release
27   conditions to date.
28


     J:\Active Clients\Criminal\Tarney, Vincent\Bond\Decl_ISO_JOINT_Mot.Mod.Cond_PTR.2018.11.14.wpd

                                                                                                      -1-                             18cr3469-GPC
Case 3:18-cr-03469-GPC Document 16-1 Filed 11/14/18 PageID.47 Page 2 of 2



 1                 3. Mr. Tarney notified my office that he would like to be able to travel to
 2   Rhode Island to visit family for the Thanksgiving holiday. This modification will
 3   require him to travel outside the District of New Jersey. Mr. Tarney has already
 4   notified Pretrial services of his proposed travel plans and lodging.
 5                 4. On or about November 13, 2018, I communicated with Mr. Tarney’s pre-
 6   trial services officer, Kathleen Cullen, and discussed Mr. Tarney’s request to travel to
 7   Rhode Island for Thanksgiving. Ms. Cullen stated that she was aware of Mr.
 8   Tarney’s proposed travel and had absolutely no opposition to the requested
 9   modification.
10                 5. On or about November 13, 2018, I communicated with Assistant U.S.
11   Attorney Robert Ciaffa, who indicated that he was not opposed to the modification,
12   and would join in the motion to modify the conditions of pre-trial release.
13                 6. On or about November 14, 2018, I communicated with Mr. Tarney’s pre-
14   trial services officer for the Southern District of California, Jessica Mara, regarding
15   the proposed modification and she too, was not opposed to the request.
16
17                 I declare under the penalty of perjury that the foregoing is true and correct and
18   that this declaration was executed in San Diego, California, on August 28, 2018.
19
20                                                                                                     Respectfully submitted,
21
22   Executed on: November 14, 2018                                                                     s/ Jason T. Conforti
23                                                                                                    Attorney for Defendant
24
25
26
27
28


     J:\Active Clients\Criminal\Tarney, Vincent\Bond\Decl_ISO_JOINT_Mot.Mod.Cond_PTR.2018.11.14.wpd

                                                                                                                           18cr3469-GPC
